DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the 35 U.S.C. § 112 rejection of claims 1, 7-13, 16 and 18-20 is withdrawn.
REASONS FOR ALLOWANCE
Claims 1, 7-13, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach an optical system, a method of guiding light in an optical system and a wearable display apparatus specifically comprising a first transmissive reflective layer provided on a top surface of the first waveguide and configured to reflect a first portion of the light incident thereon and to transmit a second portion of the light incident thereon; a second transmissive reflective layer provided on a top surface of the second waveguide and configured to reflect a first sub-portion of the second portion of the light incident thereon, toward the first transmissive reflective layer, and to transmit a second sub-portion of the second portion of the light incident thereon; a third waveguide provided on a top surface of the second transmissive reflective layer and configured to guide the second sub-portion of the second portion of the light; an in-coupler provided on a bottom surface of the first waveguide and configured to guide the light output by the light source into the first waveguide; and an out-coupler provided on one of the first waveguide and the third waveguide and configured to emit the light incident thereon to an outside, wherein the first transmissive reflective layer covers an entirety of the top surface of the first waveguide, and the second transmissive reflective layer covers less than an entirety of the top surface of the second waveguide, wherein an entirety of the in-coupler is overlapped by the first transmissive reflective layer and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            2/10/2022